DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson-Jones (US 2011/0010054).
Wilson-Jones discloses:
a power assisted steering module including:
a steering motor (1), and 
a motor controller (7) for 
receiving a signal representing the target steering angle and calculating, from the target steering angle, a motor torque value for controlling a steering motor (154); 
limiting the motor torque value that is to be applied to the steering motor based on a driver applied steering input (158 represents the torque and motor controller; ¶ 0143 – steering input parameter represented by 164, see Fig. 13).
An influence of the automated driving controller is reduced in proportion* to the driver-applied steering input parameter increase and is reduced to zero when the driver-applied  steering input parameter reaches a predefined threshold (¶ 0150 provides that feedback from the sensors is used to control the motor and ¶ 0069 provides that the driver of the vehicle can override the angle demand if desired, indicating that an increased steering input will reduce the influence of the driving controller to zero when overridden.  ¶  0069 also provides for the override force value to be dependent on the desired steering angle – indicating a predefined threshold to reduce the motor torque to zero).
* Proportion: A relationship between quantities such that if one varies then another varies in a manner dependent on the first (The American Heritage Dictionary).  Accordingly, because a larger/increased steering input would result in a large/decreased influence of the driving controller (to zero), the Wilson-Jones device reads on this claimed feature, as the response in proportionate to the input.
▪ Regarding claim 13: 
Examiner notes that the Specification provides that functionality carried out by controllers and functional modules do not imply physical separation of hardware and may be implemented in a single execution environment (see pg. 5, ln. 11-15).  Accordingly, because the module includes a driver applied steering input parameter that is considered a torque parameter (156 represents other vehicle sensors.  ¶ 0142 provides that the controller sets the torque demand and limits as discussed with reference to Fig. 11.  Fig. 11, along with ¶ 0132-0133, provides that the driver torque is used to determine assist torque).
▪ Regarding claim 15: 
The regulation of the motor torque value is further dependent on a steering angle error which is a difference between the target steering angle and an actual steering angle provided to a steering wheel of the steering system (¶ 0143 provides for control based on  the difference between the current and desired steering angles).
▪ Regarding claim 16: 
¶ 0069 provides that the driver of the vehicle can override the angle demand if desired, indicating that a significant divergence of the steering input from the current path will reduce the influence of the driving controller to zero.
▪ Regarding claim 17:
If a driver-applied steering input parameter resulting from a steering input from the driver corresponds, within a predetermined tolerance, to the target steering angle, an influence of the automated driving controller is not reduced (see ¶ 0150, if feedback corresponds to the target steering angle – tolerance of zero – there will be no effect on the steering influence).
▪ Regarding claim 19: 
Wilson-Jones discloses a vehicle (¶ 0021).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson-Jones in view of Takashima (US 2015/0068833).
Wilson-Jones discloses as discussed above, but does not directly disclose a torsion bar sensor.
Takashima teaches a power steering device with a torsion bar sensor (¶ 0034).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Wilson-Jones as taught by Takashima in order to yield the predictable result of providing a means of accurately detecting the difference between the torque input/output to/from the side of the steering wheel and the torque input/output to/from the side of the gear mechanism.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered:
The amendments to claim 1 were not sufficient to overcome the previous prior art rejection.  As provided above, under the broadest reasonable interpretation, the relationship between the driver input when overriding the angle demand and the reduction of influence of the driving controller are proportional.  While the relationship may not be the same as that illustrated in Fig. 3 of the instant application (and described on page 10 of the specification), such relationship is not provided in the current claims.
Applicant argues that the steering mechanism of Wilson-Jones should be independent of the torque applied by the user; however, ¶ 0069 provides that the system allows a driver to override the system if they so desire.  Additionally, overriding the system indicates that the motor torque value that is applied for steering angle control is zero.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        



MLW
April 22, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611